Exhibit 10.1

 

IOMAI CORPORATION

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of October 23, 2006, by and among Iomai Corporation, a Delaware corporation
(the “Company”), and each of the purchasers listed on Exhibit A attached hereto
(collectively, the “Purchasers” and individually, a “Purchaser”).

RECITALS

WHEREAS, the Company desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Company, 2,283,106 shares (the “Shares”)
of Common Stock, par value $0.01 per share, of the Company (the “Common Stock”),
on the terms and conditions set forth in this Agreement;

WHEREAS, the Company and each Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “Securities Act”).

NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.             AGREEMENT TO PURCHASE AND SELL STOCK.

(a)           Authorization.  The Company’s Board of Directors has authorized
the issuance and sale, pursuant to the terms and conditions of this Agreement,
of up to 2,283,106 Shares, (the “Purchased Securities”).

(b)           Agreement to Purchase and Sell Securities.  Subject to the terms
and conditions of this Agreement, each Purchaser severally agrees to purchase,
and the Company agrees to sell and issue to each Purchaser, at the Closing (as
defined below), that number of Shares set forth opposite such Purchaser’s name
on Exhibit A attached hereto.  The purchase price of each Share (the “Per Share
Price”) shall be $4.38.

(c)           Use of Proceeds.  The Company intends to apply the net proceeds
from the sale of the Purchased Securities for working capital and general
corporate purposes, including clinical trials and regulatory activities.

(d)           Obligations Several Not Joint.  The obligations of each Purchaser
under this Agreement are several and not joint with the obligations of any other
Purchaser, and no Purchaser shall be responsible in any way for the performance
of the obligations of any other Purchaser under this Agreement.  Nothing
contained herein, and no action taken by any Purchaser pursuant hereto, shall be
deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group with respect to such obligations
or the


--------------------------------------------------------------------------------




transactions contemplated by this Agreement.  Each Purchaser shall be entitled
to independently protect and enforce its rights, including without limitation
the rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.

2.             CLOSING.  The purchase and sale of the Purchased Securities shall
take place at the offices of Ropes & Gray LLP, One International Place, Boston,
Massachusetts 02110-2624 at 9:00 a.m., Boston, Massachusetts time, on October
25, 2006, or at such other time and place as the Company and Purchasers
representing a majority of the Shares to be purchased, mutually agree upon
(which time and place are referred to in this Agreement as the “Closing”).  At
the Closing, the Company shall, against delivery of payment for the Purchased
Securities by wire transfer of immediately available funds in accordance with
the Company’s instructions, authorize its transfer agent to issue to each
Purchaser one or more stock certificates (the “Certificates”) registered in the
name of such Purchaser (or in such nominee name(s) as designated by such
Purchaser in the Stock Certificate Questionnaire (attached hereto as Appendix I)
(the “Stock Certificate Questionnaire”), representing the number of Purchased
Shares set forth opposite the appropriate Purchaser’s name on Exhibit A hereto,
and bearing the legend set forth in Section 4(j) herein.  Closing documents may
be delivered by facsimile with original signature pages sent by overnight
courier.  The date of the Closing is referred to herein as the Closing Date.

3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  Except as set
forth in the SEC Documents (as defined below) or the disclosure letter delivered
concurrently with this Agreement, the Company hereby represents and warrants to
each Purchaser that:

(a)           Organization Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all corporate power and authority required to
(i) carry on its business as presently conducted and (ii) enter into this
Agreement and the other agreements, instruments and documents contemplated
hereby, and to consummate the transactions contemplated hereby and thereby.  The
Company is qualified to do business and is in good standing in each jurisdiction
in which the failure to so qualify would have a Material Adverse Effect.  As
used in this Agreement, “Material Adverse Effect” means a material adverse
effect on, or a material adverse change in, or a group of such effects on or
changes in, the business, operations, financial condition, results of
operations, assets or liabilities of the Company, taken as a whole.

(b)           Capitalization.  The capitalization of the Company, prior to the
issuance of the Purchased Securities, is as follows:

(i)            The authorized capital stock of the Company consists of
200,000,000 shares of Common Stock, par value $0.01 per share, and 25,000,000
shares of Preferred Stock, par value $0.01 per share (the “Preferred Stock”).

(ii)           As of October 18, 2006, the issued and outstanding capital stock
of the Company consisted of (A) 16,909,989 shares of Common Stock and (B) no
shares of Preferred Stock.  The shares of issued and outstanding capital stock
of the Company have been

2


--------------------------------------------------------------------------------




duly authorized and validly issued, are fully paid and nonassessable and have
not been issued in violation of or are not otherwise subject to any preemptive
or other similar rights.

(iii)          As of September 30, 2006, the Company has (1) 3,150,600 shares of
Common Stock reserved for issuance upon exercise of outstanding options and (2)
19,231 shares of Common Stock reserved for issuance upon exercise of outstanding
warrants.

With the exception of the foregoing, there are no outstanding subscriptions,
options, warrants, convertible or exchangeable securities or other rights
granted to or by the Company to purchase shares of Common Stock or other
securities of the Company, and there are no commitments, plans or arrangements
to issue any shares of Common Stock or any security convertible into or
exchangeable for Common Stock.

(c)           Subsidiaries.  The Company does not have any subsidiaries and the
Company does not own any capital stock of, assets comprising the business of,
obligations of, or any other material interest (including any equity or
partnership interest) in, any person or entity.

(d)           Due Authorization.  All corporate actions on the part of the
Company necessary for the authorization, execution, delivery of, and the
performance of all obligations of the Company under this Agreement and the
authorization, issuance, reservation for issuance and delivery of all of the
Purchased Securities being sold under this Agreement have been taken, no further
consent or authorization of the Company or the Board of Directors or its
stockholders is required, and this Agreement constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.

(e)           Valid Issuance of Purchased Securities.

(i)            Purchased Securities.  The Purchased Securities will be, upon
payment therefor by the Purchasers in accordance with this Agreement, duly
authorized, validly issued, fully paid and non-assessable, and free from all
taxes, liens and charges with respect to the issue thereof.

(ii)           Compliance with Securities Laws.  Subject to the accuracy of the
representations made by the Purchasers in Section 4 hereof, the Purchased
Securities (assuming no change in applicable law and no unlawful distribution of
the Purchased Securities by the Purchasers) will be issued to the Purchasers in
compliance with applicable exemptions from (A) the registration and prospectus
delivery requirements of the Securities Act and (B) the registration and
qualification requirements of all applicable securities laws of the states of
the United States.

(f)            Governmental Consents.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, or notice to, any federal, state or local governmental authority or
self regulatory agency on the part of the Company is required in connection with
the issuance of the Purchased Securities to the Purchasers, or the consummation
of the other transactions contemplated by this Agreement, except (i) such
filings as have been made prior to the date hereof, (ii) the filing of a
notification form with the Nasdaq Global Market (“Nasdaq”) and (iii) such
additional post-Closing filings as may be required to comply with applicable
state and federal securities laws and the listing requirements of Nasdaq.

3


--------------------------------------------------------------------------------




(g)           Non-Contravention.  Assuming the accuracy of the representations
and warranties made by the Purchasers in Section 4 hereof, the execution,
delivery and performance of this Agreement by the Company, and the consummation
by the Company of the transactions contemplated hereby (including issuance of
the Purchased Securities), do not (i) contravene or conflict with the
Certificate of Incorporation (the “Certificate of Incorporation”) or Bylaws (the
“Bylaws”) of the Company; (ii) constitute a violation in any material respect of
any provision of any federal, state, local or foreign law, rule, regulation,
order or decree applicable to the Company; or (iii) constitute a default or
require any consent under, give rise to any right of termination, cancellation
or acceleration of, or to a loss of any material benefit to which the Company is
entitled under, or result in the creation or imposition of any lien, claim or
encumbrance on any assets of the Company under, any material contract to which
the Company is a party or any material permit, license or similar right relating
to the Company or by which the Company may be bound or affected.

(h)           Litigation.  There is no action, suit, proceeding, claim,
arbitration or investigation (“Action”) pending or, to the Company’s knowledge,
threatened in writing:  (i) against the Company, its activities, properties or
assets, or any officer, director or employee of the Company in connection with
such officer’s, director’s or employee’s relationship with, or actions taken on
behalf of, the Company, or (ii) that seeks to prevent, enjoin, alter, challenge
or delay the transactions contemplated by this Agreement (including the issuance
of the Purchased Securities).  The Company is not a party to or subject to the
provisions of, any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality.  The Company has, in all material
respects, complied with all laws, regulations and orders applicable to its
business, including Pharmaceutical Laws (as defined below), and has all material
permits and licenses required thereby.  For purposes of this Agreement,
“Pharmaceutical Law” shall mean any federal, state, local or foreign law,
statute, rule or regulation relating to the development, commercialization and
sale of pharmaceutical and biotechnology products and devices, including all
applicable regulations of the U.S. Food and Drug Administration and comparable
applicable foreign regulatory authorities.

(i)            Compliance with Law and Charter Documents.  The Company is not in
violation or default of any provisions of the Certificate of Incorporation or
the Bylaws.  The Company has complied and is currently in material compliance
with all applicable statutes, laws, rules, regulations and orders of the United
States of America and all states thereof, foreign countries and other
governmental bodies and agencies having jurisdiction over the Company’s business
or properties.

(j)            SEC Documents.

(1)           Reports.  The Company has filed in a timely manner all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the rules and regulations promulgated
thereunder.  The Company has filed on the SEC’s EDGAR system, prior to the date
hereof, its Annual Report on Form 10-K for the fiscal year ended December 31,
2005 (the “Form 10-K”), its quarterly reports on Form 10-Q for the fiscal
quarters ended March 31, 2006 and June 30, 2006 (the “Form 10-Qs”), its Proxy
Statement for its Annual Meeting of Stockholders held on May 16, 2006 (the
“Proxy

4


--------------------------------------------------------------------------------




Statement”), and any Current Report on Form 8-K (“Form 8-Ks”) required to be
filed by the Company with the SEC for events occurring since February 1, 2006
and prior to the date of this Agreement (the Form 10-K, Form 10-Qs, Proxy
Statement and Form 8-Ks, together with all exhibits, schedules and other
attachments that are filed with such documents, are collectively referred to
herein as the “SEC Documents”).  Each SEC Document, as of its date (or, if
amended or superseded by a filing prior to the Closing Date, then on the date of
such filing), did not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.  Each SEC
Document, as it may have been subsequently amended by filings made by the
Company with the SEC prior to the date hereof, complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder applicable to such SEC Document.  As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form and substance in all material respects with
applicable accounting requirements and published rules and regulations of the
Commission with respect thereto. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied
in the United States (“GAAP”), during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements), correspond to the books
and records of the Company and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of
operations and cash flows for the periods then ended.  The Company is not aware
of any issues raised by the Commission with respect to any of the SEC
Documents.  The Company is not required to file and will not be required to file
any agreement, note, lease, mortgage, deed or other instrument entered into
prior to the date of this Agreement and to which the Company is a party or by
which the Company is bound which has not been previously filed as an exhibit to
the SEC Documents.  The Company has no reason to believe that its independent
auditors will withhold their consent to the inclusion of their audit opinion
concerning the Company’s financial statements that shall be included in a
Registration Statement pursuant to this Agreement.

(2)           Sarbanes-Oxley.  The Chief Executive Officer and the Chief
Financial Officer of the Company have signed, and the Company has furnished to
the SEC, all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002.  Such certifications contain no exceptions to the
matters certified therein and have not been modified or withdrawn; and neither
the Company nor any of its officers has received notice from any governmental
entity questioning or challenging the accuracy of such certifications.  The
Company is otherwise in compliance in all material respects with all applicable
effective provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations issued thereunder by the SEC.

(k)           Absence of Certain Changes Since the Balance Sheet Date.  Since
June 30, 2006, the business and operations of the Company have been conducted in
the ordinary course consistent with past practice, and there has not been:

(i)            any declaration, setting aside or payment of any dividend or
other distribution of the assets of the Company with respect to any shares of
capital stock of the

5


--------------------------------------------------------------------------------




Company or any repurchase, redemption or other acquisition by the Company of any
outstanding shares of the Company’s capital stock;

(ii)           any damage, destruction or loss, whether or not covered by
insurance, except for such occurrences, individually and collectively, that have
not had, and would not reasonably be expected to have, a Material Adverse
Effect;

(iii)          any waiver by the Company of a valuable right or of a material
debt owed to it, except for such waivers, individually and collectively, that
have not had, and would not reasonably be expected to have, a Material Adverse
Effect;

(iv)          any material change or amendment to, or any waiver of any material
right under a material contract or arrangement by which the Company or any of
its assets or properties is bound or subject;

(v)           any change by the Company in its accounting principles, methods or
practices or in the manner in which it keeps its accounting books and records,
except any such change required by a change in GAAP or by the SEC; or

(vi)          any other event or condition of any character, except for such
events and conditions that have not resulted, and are not expected to result,
either individually or collectively, in a Material Adverse Effect.

(l)            Intellectual Property.  The Company owns or possesses sufficient
rights to use all patents, patent rights, inventions, trade secrets, know-how,
trademarks, service marks, trade names, copyrights or other intellectual
property (collectively, “Intellectual Property”), which are necessary to conduct
its businesses as currently conducted, except where the failure to currently own
or possess such rights would not reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect.  The Company has
not received any written notice of, and has no actual knowledge of, any
infringement of or conflict with asserted rights of others with respect to any
Intellectual Property which, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect, and to the Company’s
knowledge, none of the patent rights owned or licensed by the Company are
unenforceable or invalid.

(m)          Registration Rights.  Except as described in Schedule 3(m), the
Company is not subject to any agreement providing any person or entity any
rights (including piggyback registration rights) to have any securities of the
Company included in the Registration Statement (as defined in Section 5(a)(ii)).

(n)           Title to Property and Assets.  The properties and assets of the
Company are owned by the Company free and clear of all mortgages, deeds of
trust, liens, charges, encumbrances and security interests except for (i)
statutory liens for the payment of current taxes that are not yet delinquent and
(ii) liens, encumbrances and security interests that arise in the ordinary
course of business and do not materially detract from the value of the
properties and assets of the Company.  With respect to the property and assets
it leases, the Company is in compliance with such leases in all material
respects.

6


--------------------------------------------------------------------------------


(o)           Taxes.  The Company has filed or has obtained currently effective
extensions with respect to all federal, state, county, local and foreign tax
returns which are required to be filed by it, such returns are complete and
accurate in all material respects and all taxes shown thereon to be due have
been timely paid with exceptions not material to the Company.  No material
controversy with respect to taxes of any type with respect to the Company is
pending or, to the Company’s knowledge, threatened.  The Company has withheld or
collected from each payment made to its employees the amount of all taxes
required to be withheld or collected therefrom and has paid all such amounts to
the appropriate taxing authorities when due (including, but not limited to,
federal income taxes, Federal Insurance Contribution Act taxes and Federal
Unemployment Tax Act taxes).  The Company has no knowledge of any material
liability of any tax to be imposed upon the income, properties or assets of the
Company as of the Closing that is not adequately provided for.

(p)           Insurance.  The Company maintains insurance of the types and in
the amounts that the Company reasonably believes is prudent and adequate for its
business, all of which insurance is in full force and effect in all material
respects.

(q)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company.

(r)            Internal Accounting Controls.  The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

(s)           Transactions With Officers and Directors.  None of the officers or
directors of the Company has entered into any transaction with the Company that
would be required to be disclosed pursuant to Item 404(a), (b) or (c) of
Regulation S-K of the SEC.

(t)            General Solicitation.  Neither the Company nor any other person
or entity authorized by the Company to act on its behalf has engaged in a
general solicitation or general advertising (within the meaning of Regulation D
of the Securities Act) of investors with respect to offers or sales of the
Purchased Securities.

(u)           Registration Statement Matters.  Assuming the completion and
timely delivery of the Registration Statement/Suitability Questionnaire
(attached hereto as Appendix II) (the “Registration Statement Questionnaire”) by
each Purchaser to the Company, the Company is not aware of any facts or
circumstances that would prohibit or delay the preparation and filing of a
registration statement with respect to the Registrable Shares (as defined
below).

(v)           No Integrated Offering.  Neither the Company, nor any affiliate of
the Company, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that

7


--------------------------------------------------------------------------------




would cause this offering of the Purchased Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act, or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of the Nasdaq, nor will the Company take any action or
steps that would cause the offering of the Purchased Shares to be integrated
with other offerings.

(w)          Nasdaq Listing Matters.  The Common Stock of the Company is quoted
on Nasdaq under the ticker symbol “IOMI.”  The Company has not received any
notice that it is not in compliance with the listing or maintenance requirements
of Nasdaq. The issuance and sale of the Purchased Securities under this
Agreement does not contravene the rules and regulations of Nasdaq.

(x)            Investment Company.  The Company is not now, and after the sale
of the Purchased Securities under this Agreement and the application of the net
proceeds from the sale of the Purchased Securities described in Section 1(c)
herein will not be, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

(y)           Environmental Matters.

(i)            The Company has complied in all material respects with all
applicable Environmental Laws (as defined below).  There is no pending or, to
the Company’s knowledge, threatened civil or criminal litigation, written notice
of violation, formal administrative proceeding, or investigation, inquiry or
information request by any Governmental Entity, relating to any Environmental
Law involving the Company.  For purposes of this Agreement, “Environmental Law”
means any federal, state, local or foreign law, statute, rule or regulation or
the common law relating to the environment or occupational health and safety,
including any statute, regulation, administrative decision or order pertaining
to (A) treatment, storage, disposal, generation and transportation of
industrial, toxic or hazardous materials or substances or solid or hazardous
waste; (B) air, water and noise pollution; (C) groundwater and soil
contamination; (D) the release or threatened release into the environment of
industrial, toxic or hazardous materials or substances, or solid or hazardous
waste, including emissions, discharges, injections, spills, escapes or dumping
of pollutants, contaminants or chemicals; (E) the protection of wild life,
marine life and wetlands, including all endangered and threatened species; (F)
storage tanks, vessels, containers, abandoned or discarded barrels and other
closed receptacles; (G) health and safety of employees and other persons; or (H)
manufacturing, processing, using, distributing, treating, storing, disposing,
transporting or handling of materials regulated under any law as pollutants,
contaminants, toxic or hazardous materials or substances, or oil or petroleum
products or solid or hazardous waste.  As used above, the terms “release” and
“environment” shall have the meaning set forth in the federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”).

(ii)           The Company does not have any material liabilities or material
obligations arising from the release of any Materials of Environmental Concern
(as defined below) into the environment.  For purposes of this Agreement,
“Materials of Environmental Concern” shall mean any chemicals, pollutants or
contaminants, hazardous substances (as such term is defined under CERCLA), solid
wastes and hazardous wastes (as such terms are defined

8


--------------------------------------------------------------------------------




under the Resource Conservation and Recovery Act), toxic materials, oil or
petroleum and petroleum products or any other material subject to regulation
under any Environmental Law.

(iii)          The Company is not a party to or bound by any court order,
administrative order, consent order or other agreement between the Company and
any Governmental Entity entered into in connection with any legal obligation or
liability arising under any Environmental Law.

(iv)          The Company is not aware of any material environmental liability
of any solid or hazardous waste transporter or treatment, storage or disposal
facility that has been used by the Company.

(z)            United States Real Property Holding Company.

(i)            The Company is not now and has never been a “United States real
property holding corporation,” as defined in §897(c)(2) of the Internal Revenue
Code of 1986, as amended (the “Code”), and Treasury Regulation §1.897-2(b), and
the Company has filed with the Internal Revenue Service all statements, if any,
with its United States income tax returns, which are required under Treasury
Regulation §1.897-2(h).

(ii)           The Company hereby agrees to provide prompt notice to each
Purchaser following any “determination date” (as defined in Treasury Regulation
Section 1.897-2(c)(1)) on which the Company becomes a United States real
property holding corporation.  In addition, upon a written request by a
Purchaser, the Company shall provide such Purchaser with a written statement
informing the Purchaser whether the Purchaser’s interest in the Company
constitutes a United States real property interest.  The Company’s determination
shall comply with the requirements of Treasury Regulation Section 1.897-2(h)(1)
or any successor regulation, and the Company shall provide timely notice to the
Internal Revenue Service, in accordance with and to the extent required by
Treasury Regulation Section 1.897-2(h)(2) or any successor regulation, that such
statement has been made.  The Company’s written statement to the Purchaser shall
be delivered to the Purchaser within ten (10) business days of the Purchaser’s
written request therefor.

(aa)         Benefit Plans.  Neither the Company nor any Plan Affiliate (as
defined below) has maintained, sponsored, adopted, made contributions to or
obligated itself to make contributions to or to pay any benefits or grant rights
under or with respect to any material Employee Benefit Plan (as defined below),
whether written, oral, voluntary or pursuant to a collective bargaining
agreement or law, under which the Company has a material unfunded liability, nor
has the Company otherwise failed to meet any of its material obligations under
any employee benefit plan.  As used herein, “Plan Affiliate” means any person or
entity with which the Company constitutes all or part of a controlled group of
corporations, a group of trades or businesses under common control or an
affiliated service group, as each of those terms are defined in Section 414 of
the Code.  As used herein, “Employee Benefit Plan” means, collectively, each
bonus, deferred compensation, incentive compensation, stock purchase, stock
option, severance or termination pay, health or other medical, life, disability
or other insurance, supplemental unemployment benefit, profit sharing, pension,
retirement, supplemental retirement or other employee benefit plan, program,
agreement or arrangement, whether written or

9


--------------------------------------------------------------------------------




unwritten, formal or informal, maintained or contributed to or required to be
contributed to by any person for the benefit of any employee or former employee
of the Company or its affiliates or their dependants or beneficiaries, as well
as the compensation practices and policies regarding vacations, sick leaves,
leaves of absence and all perquisites of employment other than those mandated by
any legal requirement and shall include to the extent applicable to the Company,
without limitation, “Employee Pension Benefit Plans” (as defined in Section 3(2)
of ERISA (as defined below), “Employee Welfare Benefit Plan” (as defined in
Section 3(1) of ERISA) and “Multi-employer Plan” (as defined in section 3(37) of
ERISA)), but shall exclude any such arrangements or perquisites that do not
exceed, individually or in the aggregate, $300 per month per any particular
person.  As used herein, “ERISA” means the Employee Retirement Income Security
Act of 1974 and any law of any foreign jurisdiction of similar import.  The
Company has made all “matching” contributions required pursuant to the terms of
the Company’s 401(k) plan or otherwise promised to employees (in writing or
orally).

(bb)         Foreign Corrupt Practices Act; Etc.  The Company and its respective
officers, directors, employees and agents are in compliance with and have not
violated the Foreign Corrupt Practices Act of 1977, as amended, or any rules and
regulations thereunder, or any similar laws of any foreign jurisdiction.  To the
Company’s knowledge, no governmental or political official in any country is or
has been employed by, or acted as a consultant to or held any material
beneficial ownership interest in the Company.  The Company and its respective
officers, directors, employees and agents are in compliance with and have not
violated the U.S. money laundering laws or regulations, the U.S. Bank Secrecy
Act, as amended by the USA Patriot Act of 2001 (including any recordkeeping or
reporting requirements thereunder), or the anti-money laundering laws or
regulations of any jurisdiction.

(cc)         Brokers.  The Company has not engaged any brokers, finders or
agents, or incurred, or will incur, directly or indirectly, any liability for
brokerage or finder’s fees or agents’ commissions or any similar charges in
connection with this Agreement and the transactions contemplated hereby.

(dd)         Internal Accounting Controls. The Company maintains a system of
accounting controls sufficient to provide reasonable assurances that: (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles as applied in the United States and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

4.             REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF THE
PURCHASERS.  Each Purchaser hereby represents and warrants to the Company,
severally and not jointly, and agrees that:

(a)           Organization Good Standing and Qualification.  The Purchaser has
all corporate, membership or partnership power and authority required to enter
into this Agreement and the other agreements, instruments and documents
contemplated hereby, and to consummate the transactions contemplated hereby and
thereby.

10


--------------------------------------------------------------------------------




(b)           Authorization.  The execution of this Agreement has been duly
authorized by all necessary corporate, membership or partnership action on the
part of the Purchaser.  This Agreement constitutes the Purchaser’s legal, valid
and binding obligation, enforceable in accordance with its terms, except (i) as
may be limited by (A) applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (B) the effect of rules of law governing the
availability of equitable remedies and (ii) as rights to indemnity or
contribution may be limited under federal or state securities laws or by
principles of public policy thereunder.

(c)           Litigation.  There is no action pending, or to its knowledge
threatened, to which such Purchaser is a party that is reasonably likely to
prevent, enjoin, alter or delay the transactions contemplated by this Agreement.

(d)           Purchase for Own Account.  The Purchased Securities are being
acquired for investment for the Purchaser’s own account, not as a nominee or
agent, and not with a view to the public resale or distribution thereof within
the meaning of the Securities Act, without prejudice, however, to such
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of such securities in compliance with applicable federal and state securities
laws and as otherwise contemplated by this Agreement.  The Purchaser also
represents that it has not been formed for the specific purpose of acquiring the
Purchased Securities.

(e)           Investment Experience.  The Purchaser understands that the
purchase of the Purchased Securities involves substantial risk.  The Purchaser
has experience as an investor in securities of companies and acknowledges that
it can bear the economic risk of its investment in the Purchased Securities and
has such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of this investment in the Purchased
Securities and protecting its own interests in connection with this investment.

(f)            Accredited Investor Status.  The Purchaser is an “accredited
investor” within the meaning of Regulation D promulgated under the Securities
Act.

(g)           Reliance Upon Purchaser’s Representations.  The Purchaser
understands that the issuance and sale of the Purchased Securities to it will
not be registered under the Securities Act on the ground that such issuance and
sale will be exempt from registration under the Securities Act pursuant to
Section 4(2) thereof, and that the Company’s reliance on such exemption is based
on each Purchaser’s representations set forth herein.

(h)           Receipt of Information.  The Purchaser has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the issuance and sale of the Purchased Securities and the
business, properties, prospects and financial condition of the Company and to
obtain any additional information requested and has received and considered all
information it deems relevant to make an informed decision to purchase the
Purchased Securities.  Neither such inquiries nor any other investigation
conducted by or on behalf of such Purchaser or its representatives or counsel
shall modify, amend or affect such Purchaser’s right to rely on the truth,
accuracy and completeness of such information and the Company’s representations
and warranties contained in this Agreement.

11


--------------------------------------------------------------------------------




(i)            Restricted Securities.  The Purchaser understands that the
Purchased Securities have not been registered under the Securities Act and will
not sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any
of the Purchased Securities unless (i) pursuant to an effective registration
statement under the Securities Act, (ii) such holder provides the Company with
evidence reasonably satisfactory to the Company, in form and substance
reasonably acceptable to the Company and its counsel, to the effect that a sale,
assignment or transfer of the Purchased Securities may be made without
registration under the Securities Act and the transferee agrees to be bound by
the terms and conditions of this Agreement, or (iii) such holder provides the
Company with reasonable assurances (in the form of seller and broker
representation letters) that the Purchased Shares can be sold pursuant to Rule
144 promulgated under the Securities Act (“Rule 144”).  Upon satisfaction of the
foregoing, the Purchaser may transfer the Purchased Securities in accordance
with the Plan of Distribution attached as Exhibit B hereto.

(j)            Legends.  The Purchaser agrees that the Certificates for the
Purchased Securities shall bear the following legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY EVIDENCE REASONABLY ACCEPTABLE
TO THE COMPANY TO SUCH EFFECT, THE FORM AND SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.”

The Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent promptly after the date on which the Registration Statement is
declared effective (the “Effective Date”), if required by the Company’s transfer
agent, to effect the removal of the legend hereunder upon receipt of a letter
from the transferor that it has complied with the prospectus delivery
requirements under the Securities Act.

Each Purchaser, severally and not jointly with the other Purchasers, agrees that
the removal of the restrictive legend from certificates representing securities
as set forth in this Section 4(j) is predicated upon the Purchaser’s warranty
that the Purchaser will sell any securities pursuant to the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements.

In addition, the Purchaser agrees that the Company may place stop transfer
orders with its transfer agent with respect to such Certificates in order to
implement the restrictions on transfer

12


--------------------------------------------------------------------------------




set forth in this Agreement.  The appropriate portion of the legend and the stop
transfer orders will be removed promptly upon delivery to the Company of such
satisfactory evidence as reasonably may be required by the Company that such
legend or stop orders are not required to ensure compliance with the Securities
Act.

(k)           Questionnaires.  The Purchaser has completed or caused to be
completed the Stock Certificate Questionnaire and the Registration Statement
Questionnaire for use in preparation of the Registration Statement (as defined
in Section 5(a)(ii) below), and the answers to such questionnaires are true and
correct as of the date of this Agreement in all material respects; provided,
that the Purchasers shall be entitled to update such information by providing
written notice thereof to the Company at least 48 hours before the effective
date of the Registration Statement.

(l)            Restrictions on Short Sales.  The Purchaser represents, warrants
and covenants that Purchaser has not and will not, directly or indirectly,
during the period beginning on the date on which the Company first contacted
such Purchaser regarding the transactions contemplated by this Agreement (and
involving the Company) and ending on the Closing Date, engage in (i) any “short
sales” (as such term is defined in Rule 3b-3 promulgated under the Exchange Act)
of the Common Stock, including, without limitation, the maintaining of any short
position with respect to, establishing or maintaining a “put equivalent
position” (within the meaning of Rule 16a-1(h) under the Exchange Act) with
respect to, entering into any swap, derivative transaction or other similar
arrangement (whether any such transaction is to be settled by delivery of Common
Stock, other securities, cash or other consideration) that transfers to another,
in whole or in part, any economic consequences or ownership, or otherwise
disposes of, any of the Purchased Securities by the Purchaser or (ii) any
hedging transaction which establishes a net short position with respect to the
Purchased Securities (clauses (i) and (ii) together, a “Short Sale”); except for
(1) Short Sales by the Purchaser which were, prior to the date on which such
Purchaser was first contacted by the Company regarding the transactions
contemplated by this Agreement, a market maker for the Common Stock, provided
that such Short Sales are in the ordinary course of business of such Purchaser
and are in compliance with the Securities Act, the rules and regulations of the
Securities Act and such other securities laws as may be applicable, (2) Short
Sales by the Purchaser which by virtue of the procedures of such Purchaser are
made without knowledge of the transactions contemplated by this Agreement or (3)
Short Sales by the Purchaser to the extent that such Purchaser is acting in the
capacity of a broker-dealer executing unsolicited third-party transactions.

5.             FORM D FILING; REGISTRATION; COMPLIANCE WITH THE SECURITIES ACT.

(a)           Form D Filing; Registration of the Purchased Securities.  The
Company hereby agrees that it shall:

(i)            file in a timely manner a Form D relating to the sale of the
Purchased Securities under this Agreement, pursuant to Regulation D promulgated
under the Securities Act;

13


--------------------------------------------------------------------------------


 

(ii)           prepare and file with the SEC as soon as practicable and in no
event later than thirty-five (35) days following the Closing, a registration
statement (the “Registration Statement”), to enable the resale of the Purchased
Securities (together with any shares of Common Stock issued as a dividend or
other distribution with respect to, or in exchange for, or in replacement of,
the Purchased Securities, the “Registrable Shares”) by the Purchasers from time
to time and use commercially reasonable efforts to cause such Registration
Statement to be declared effective, within ninety (90) days following the
Closing Date or, in the event of a review of the Registration Statement by the
SEC, within one hundred twenty (120) days following the Closing Date, and,
subject to exceptions provided herein, to remain continuously effective until
the earlier of (A) the fourth anniversary of the effective date of the
Registration Statement, (B) the date on which all Registrable Shares purchased
by the Purchasers pursuant to this Agreement have been sold thereunder, or (C)
the date on which the Registrable Shares can be sold pursuant to Rule 144(k)
promulgated under the Securities Act (the “Registration Period”).  In the event
that the Company does not meet the requirements for the use of Form S-3, the
Company shall use such other form as is available for such a registration, and
shall convert such other form to Form S-3, or file a replacement registration
statement on Form S-3, promptly after the first date on which it meets such
requirements;

(iii)          prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
Prospectus (as defined below) used in connection therewith as may be necessary
to keep the Registration Statement effective at all times until the end of the
Registration Period;

(iv)          furnish to each Purchaser with respect to the Registrable Shares
registered under the Registration Statement sufficient copies of each final
Prospectus (as defined below, and including any supplement or amendment thereto)
in which such Purchaser is listed as a selling securityholder in order to
facilitate the public sale or other disposition of all or any of the Registrable
Shares by the Purchasers;

(v)           promptly notify each Purchaser named as a selling securityholder
when the Registration Statement has been declared effective;

(vi)          promptly notify the Purchasers in writing of the existence of any
fact or the happening of any event, during the Registration Period (but not as
to the substance of any such fact or event), that makes any statement of a
material fact made in the Registration Statement, the Prospectus, any amendment
or supplement thereto, or any document incorporated by reference therein untrue,
or that requires the making of any additions to or changes in the Registration
Statement or the Prospectus in order to make the statements therein not
misleading (provided, however, that no notice by the Company shall be required
pursuant to this subsection (vi) in the event that the Company either
contemporaneously files a prospectus supplement to update the Prospectus or a
Form 8-K or other appropriate Exchange Act report that is incorporated by
reference into the Registration Statement, which, in either case, contains the
requisite information with respect to such material event that results in such
Registration Statement no longer containing any such untrue or misleading
statements);

14


--------------------------------------------------------------------------------




 

(vii)         furnish to each Purchaser from the date of this Agreement until
the end of the Registration Period, copies of its periodic reports filed with
the SEC pursuant to the Exchange Act and the rules and regulations promulgated
thereunder;

(viii)        bear all expenses in connection with the procedures described in
paragraphs (i) through (viii) of this Section 5(a) and the registration of the
Registrable Shares pursuant to the Registration Statement other than fees and
expenses, if any, of legal counsel or other advisers to the Purchasers (other
than Legal Counsel (as defined below), in which case such fees and expenses
shall be limited to $15,000 in the aggregate in connection with any registration
which is not a Demand Registration (as defined below)) or underwriting
discounts, brokerage fees and commissions incurred by the Purchasers, if any.

(b)           It shall be a condition precedent to the obligations of the
Company to take any action pursuant to this Section 5(a) with respect to
Registrable Shares held by a Purchaser that such Purchaser shall timely furnish
to the Company a completed Registration Statement Questionnaire on or before the
Closing Date and such other written information regarding itself, the
Registrable Shares to be sold by such Purchaser, and the intended method of
disposition of the Registrable Shares as shall be required to effect the
registration of the Registrable Shares.  The Purchasers shall update such
information as and when necessary by written notice to the Company.

(c)           If for any reason prior to the expiration of the Registration
Period a Registration Statement required to be filed pursuant to this Section
5(a) ceases to be effective or fails to cover all of the Purchased Shares
required to be covered by such Registration Statement, any Purchasers may
subsequently demand registration pursuant to the terms of and within the time
frames set forth in Section 5(a)(ii) above by providing written demand
registration notice to the Company (including a registration on Form S-1 to the
extent the Company is not eligible to use any short form registration in
connection with such demand, a “Demand Registration”).  Upon receipt of such
demand registration notice, the Company shall comply with its registration
obligations as defined in Sections 5(a)(ii)-(viii) above.  The filing deadline
and effectiveness deadline with respect to any Demand Registration will be those
dates which are forty-five (45) days and one hundred thirty five (135) days
after the date that the Demand Registration notice is delivered to the Company.

(d)           Liquidated Damages.

(i)            Delay in Filing or Effectiveness of Registration Statement.  In
the event that the Registration Statement is not (A) filed with the SEC within
thirty-five (35) days following the Closing Date or (B) declared effective
within ninety (90) days following the Closing Date or, in the event of a review
of the Registration Statement by the SEC, within one hundred twenty (120) days
following the Closing Date (a “Registration Delay”), the Company shall pay to
each Purchaser who has provided the documents contemplated by Section 4(k)
liquidated damages at a rate equal to (i) 0.5% of the total purchase price of
the Purchased Securities purchased by such Purchaser pursuant to this Agreement
for the first fourteen (14) days a Registration Delay has occurred, (ii) 1.0% of
the total purchase price of the Purchased Securities purchased by such Purchaser
pursuant to this Agreement for the second fourteen (14) days a Registration
Delay has occurred, and (iii) 2.5% of the total purchase price of the

15


--------------------------------------------------------------------------------




 

Purchased Securities purchased by such Purchaser pursuant to this Agreement for
every successive thirty (30) day period that occurs thereafter.  Notwithstanding
the foregoing provisions, in no event shall the Company be obligated to pay such
liquidated damages (a) to more than one Purchaser in respect of the same
Purchased Securities for the same period of time or (b) for each of the first
two (2) years following the Closing Date, in an annual aggregate amount that
exceeds 18% of the purchase price paid by the Purchaser for the Shares provided
that the penalty in the second year shall reset at the one (1) year anniversary
of the date the Registration Delay occurred.  Such liquidated damages shall be
payable within ten (10) days of the end of each one (1) month anniversary of the
applicable filing or effectiveness deadline set forth in this section 5(d)(i). 
Such liquidated damages shall be the Purchaser’s sole monetary remedy for such
delay (unless such liquidated damages are disallowed, reduced or not permitted
by applicable law).  Nothing shall preclude a Purchaser from pursuing or
obtaining specific performance or other equitable relief with respect to this
Agreement in accordance with applicable law.  The parties agree that the
liquidated damages provided for above constitute a reasonable estimate of the
damages that may be incurred by holders of Purchased Shares by reason of the
failure of the Registration Statement to be filed or declared effective or
available for effecting resales of Purchased Shares in accordance with the
provisions hereof.

(ii)           Lapse in Effectiveness of Registration Statement.  In the event
that the Registration Statement is filed and declared effective but, during the
Registration Period, shall thereafter cease to be effective or useable or the
prospectus included in the Registration Statement (the “Prospectus”, as amended
or supplemented by any prospectus supplement and by all other amendments thereto
and all material incorporated by reference in such Prospectus), other than as
permitted hereby, ceases to be usable, in either case, in connection with
resales of Registrable Shares, without such lapse being cured within ten (10)
days (the “Cure Period”) by a post-effective amendment to the Registration
Statement, a supplement to the Prospectus, a report filed with the SEC pursuant
to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act that cures such lapse,
or by such other lawful means as may be available to the Company, then the
Company shall pay to each Purchaser then listed as a selling stockholder in the
Prospectus, liquidated damages, for the period from and including the first day
following the expiration of the Cure Period until, but excluding, the earlier of
(1) the date on which such failure is cured and (2) the date on which the
Registration Period expires, at a rate equal to 2.5% per month (pro rata on a
thirty (30) day basis) of the total purchase price of the Purchased Shares
purchased by such Purchaser pursuant to this Agreement that are immediately
prior to such lapse covered by the Registration Statement.  Notwithstanding the
foregoing provisions, in no event shall the Company be obligated to pay such
liquidated damages (a) to more than one Purchaser in respect of the same
Purchased Securities for the same period of time or (b) for each of the first
two (2) years following the Closing Date, in an annual aggregate amount that
exceeds 18% of the purchase price paid by the Purchaser for the Shares provided
that the penalty in the second year shall reset at the one (1) year anniversary
of the date the Registration Delay occurred.  Such liquidated damages shall be
payable within ten (10) days of the end of each one (1) month anniversary of the
expiration of the Cure Period.  Such liquidated damages shall be the Purchaser’s
sole monetary remedy for such lapse (unless such liquidated damages are
disallowed, reduced or not permitted by applicable law).  Nothing shall preclude
a Purchaser from pursuing or obtaining specific performance or other equitable
relief with respect to this Agreement in accordance with applicable law.  The
parties agree that the liquidated damages provided for above constitute a
reasonable estimate of the damages that may be incurred by

16


--------------------------------------------------------------------------------




 

holders of Purchased Shares in the circumstances set forth above in accordance
with the provisions hereof.

(e)           Transfer of Registrable Shares After Registration; Suspension.

(i)            Each Purchaser agrees that it will not offer to sell or make any
sale, assignment, pledge, hypothecation or other transfer with respect to the
Registrable Shares that would constitute a sale within the meaning of the
Securities Act except pursuant to (1) the Registration Statement, (2) Rule 144
of the Securities Act or (3) another exemption from registration under the
Securities Act, and that it will promptly notify the Company of any changes in
the information set forth in the Registration Statement after it is prepared
regarding the Purchaser or its plan of distribution to the extent required by
applicable law.

(ii)           In the event of:  (A) any request by the SEC or any other federal
or state governmental authority during the period of effectiveness of the
Registration Statement for amendments or supplements to a Registration Statement
or related Prospectus or for additional information, (B) the issuance by the SEC
or any other federal or state governmental authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, (C) the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Shares for sale in any jurisdiction
or the initiation of any proceeding for such purpose, or (D) any event or
circumstance which necessitates the making of any changes in the Registration
Statement or Prospectus, or any document incorporated or deemed to be
incorporated therein by reference, so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or any
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and that in the case of the
Prospectus, it will not contain any untrue statement of a material fact or any
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, then the Company shall deliver a certificate in
writing to the Purchasers (the “Suspension Notice”) to the effect of the
foregoing (which notice will not disclose the content of any material non-public
information and will indicate the date of the beginning and end of the intended
period of suspension, if known), and, upon receipt of such Suspension Notice,
the Purchasers will discontinue disposition of Registrable Shares covered by the
Registration Statement or Prospectus (a “Suspension”) until the Purchasers’
receipt of copies of a supplemented or amended Prospectus prepared and filed by
the Company, or until the Purchasers are advised in writing by the Company that
the current Prospectus may be used, and have received copies of any additional
or supplemental filings that are incorporated or deemed incorporated by
reference in any such prospectus.  In the event of any Suspension, the Company
will use its commercially reasonable best efforts to cause the use of the
Prospectus so suspended to be resumed as soon as possible after delivery of a
Suspension Notice to the Purchasers.

(iii)          The Company will cooperate to facilitate the timely preparation
and delivery of certificates (unless otherwise required by applicable law)
representing Registrable Shares sold.

17


--------------------------------------------------------------------------------




 

(f)            Indemnification.  For the purpose of this Section 5(f), the term
“Registration Statement” shall include any preliminary or final Prospectus,
exhibit, supplement or amendment included in or relating to the Registration
Statement referred to in Section 5(a).

(i)            Indemnification by the Company.  To the fullest extent permitted
by law, the Company will, and hereby does, indemnify, hold harmless and defend
each Purchaser, the directors, officers, partners, employees, agents,
representatives of, and each Person, if any, who controls any Purchaser within
the meaning of the Securities Act or the Exchange Act (each, an “Purchaser
Indemnified Person”), against any losses, claims, damages, liabilities,
judgments, fines, penalties, charges, costs, reasonable attorneys’ fees, amounts
paid in settlement or reasonable expenses, joint or several, (collectively,
“Claims”) incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon:

(1)           any untrue statement or alleged untrue statement of a material
fact in a Registration Statement or any post-effective amendment thereto or in
any filing made in connection with the qualification of the offering under the
securities or other “blue sky” laws of any jurisdiction in which Registrable
Securities are offered (“Blue Sky Filing”), or the omission or alleged omission
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading;

(2)           any untrue statement or alleged untrue statement of a material
fact contained in any preliminary prospectus if used prior to the effective date
of such Registration Statement, or contained in the final prospectus (as amended
or supplemented, if the Company files any amendment thereof or supplement
thereto with the SEC) or the omission or alleged omission to state therein any
material fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading;

(3)           any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any other securities law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Purchased Shares pursuant to a Registration
Statement (the matters in the foregoing clauses (1) through (3) being,
collectively, “Violations”).

Subject to subsection (d)(iii) below, the Company shall reimburse the Purchasers
and each such controlling person, promptly as such reasonable expenses are
incurred and are due and payable, for any legal fees or disbursements or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim.  Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this subsection (d)(i): (A)
shall not apply to a Claim by a Purchaser Indemnified Person arising out of or
based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Company by such Purchaser Indemnified
Person expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto,

18


--------------------------------------------------------------------------------




 

if such prospectus was timely made available by the Company pursuant to this
Agreement; (ii) shall not be available to the extent such Claim is based on a
failure of the Purchaser to deliver or to cause to be delivered the prospectus
made available by the Company, (1) if such prospectus was timely made available
by the Company pursuant to this Agreement, and (2) from and after the
effectiveness of the Registration Statement, the Company had notified the
Purchaser that such prospectus was required to be delivered by the Purchaser as
a result of the Company’s failure to comply with the conditions of Rule 172(c)
under the Securities Act; and (iii) shall not apply to amounts paid in
settlement of any Claim,  if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably
withheld.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Purchaser Indemnified Person and
shall survive the transfer of the Registrable Securities by the Purchasers in
accordance with this Agreement.

(ii)           Indemnification by the Purchaser.    In connection with any
Registration Statement in which a Purchaser is participating, each such
Purchaser agrees to severally and not jointly indemnify, hold harmless and
defend, to the same extent and in the same manner as is set forth in subsection
subsection (d)(i) above, the Company, each of its directors, each of its
officers who signs the Registration Statement, each of the Company’s agents or
representatives, and each Person, if any, who controls the Company within the
meaning of the Securities Act or the Exchange Act (each an “Company Indemnified
Party”), against any Claim or Indemnified Damages to which any of them may
become subject, under the Securities Act, the Exchange Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Purchaser specifically for use in connection
with such Registration Statement; and, subject to subsection (d)(iv) below, such
Purchaser will reimburse any legal or other reasonable expenses incurred by them
in connection with investigating or defending any such Claim; provided, however,
that the indemnity agreement contained in this subsection (d)(ii) and the
agreement with respect to contribution set forth below shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Purchaser, which consent shall not be
unreasonably withheld; provided, further, however, that the Purchaser shall be
liable under this subsection (d)(ii) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of the Purchased Shares pursuant to the Registration
Statement giving rise to such liability.  Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Company Indemnified Party and shall survive the transfer of the Registrable
Securities by the Investors pursuant to this Agreement.  Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this subsection (d)(ii) with respect to any prospectus shall not
inure to the benefit of any Company Indemnified Party if the untrue statement or
omission of material fact contained in the prospectus was corrected on a timely
basis in the prospectus, as then amended or supplemented.

(iii)          Indemnification Procedure.  Promptly after receipt by a Purchaser
Indemnified Person or Company Indemnified Party under this subsection (d) of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving a Claim, such Purchaser Indemnified
Person or Company Indemnified Party shall, if a Claim in respect thereof is to
be made against any indemnifying party under this subsection (d),

19


--------------------------------------------------------------------------------




 

deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Purchaser Indemnified
Person or the Company Indemnified Party, as the case may be; provided, however,
that a Purchaser Indemnified Person or Company Indemnified Party shall have the
right to retain its own counsel with the fees and expenses of not more than one
counsel for such Purchaser Indemnified Person or Company Indemnified Party to be
paid by the indemnifying party, if, in the reasonable opinion of counsel
retained by the indemnifying party, the representation by such counsel of the
Purchaser Indemnified Person or Company Indemnified Party and the indemnifying
party would be inappropriate due to actual or potential conflicting interests
between such Purchaser Indemnified Person or Company Indemnified Party and any
other party represented by such counsel in such proceeding.  In the case of a
Purchaser Indemnified Person, legal counsel referred to in the immediately
preceding sentence (the “Purchaser Legal Counsel”) shall be selected by the
Purchasers holding a majority in interest of the Purchased Shares included in
the Registration Statement to which the Claim relates.  The Purchaser Legal
Counsel shall not represent any Purchaser Indemnified Person that sends such
counsel written notice that such Purchaser Indemnified Person does not wish such
counsel to represent it in connection with the matters discussed in this
subsection.  The Purchaser Indemnified Persons, other than any Purchaser
Indemnified Person that delivers the notice discussed in the preceding sentence,
hereby waive any conflict of interest or potential conflict of interest that may
arise as a result of the representation of such Purchaser Indemnified Persons by
the Purchaser Legal Counsel in connection with the subject matter of the Claim. 
The Company Indemnified Party or Purchaser Indemnified Person shall cooperate
with the indemnifying party in connection with any negotiation or defense of any
such action or claim by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the Company
Indemnified Party or Purchaser Indemnified Person which relates to such action
or claim.  The indemnifying party shall keep the Company Indemnified Party or
Purchaser Indemnified Person apprised as to the status of the defense or any
settlement negotiations with respect thereto.  No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, which consent shall not be unreasonably withheld.  No
indemnifying party shall, without the prior written consent of the Company
Indemnified Party or Purchaser Indemnified Person, consent to entry of any
judgment or enter into any settlement or other compromise which (i) does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Company Indemnified Party or Purchaser Indemnified Person of a release
from all liability in respect of such claim or litigation, (ii) requires any
admission of wrongdoing by the Company Indemnified Party or Purchaser
Indemnified Party or (iii) obligates or requires a Company Indemnified Party or
Purchaser Indemnified Party to take, or refrain from taking, any action. 
Following indemnification as provided for hereunder, the indemnifying party
shall be subrogated to all rights of the Company Indemnified Party or Purchaser
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made.  The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Purchaser Indemnified Person or Company Indemnified Party under
this subsection (d), except to the extent that the indemnifying party is
materially prejudiced in its ability to defend such action.

20


--------------------------------------------------------------------------------


 

(iv)          Payments.  The indemnification required by this subsection (d)
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills are received or Indemnified
Damages are incurred.  The indemnity agreements contained herein shall be in
addition to (a) any cause of action or similar right of the Company Indemnified
Party or Purchaser Indemnified Person against the indemnifying party or others,
and (b) any liabilities the indemnifying party may be subject to pursuant to the
law.

(v)           Contribution.  If for any reason the indemnification provided for
in this subsection (d) is unavailable to a Company Indemnified Party or a
Purchaser Indemnified Party or insufficient to hold it harmless, other than as
expressly specified therein, then the indemnifying party shall contribute to the
amount paid or payable by the Company Indemnified Party or the Purchaser
Indemnified Party, as applicable, as a result of Claims in such proportion as is
appropriate to reflect the relative fault of the indemnified party and the
indemnifying party, as well as any other relevant equitable considerations.  No
person guilty of fraudulent misrepresentation within the meaning of Section
11(f) of the Securities Act shall be entitled to contribution from any person
not guilty of such fraudulent misrepresentation.  In no event shall the
contribution obligation of a holder of Purchased Shares be greater in amount
than the dollar amount of the proceeds (net of all expenses paid by such holder
in connection with any claim relating to this subsection (d)(v) and the amount
of any damages such holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission) received by
it upon the sale of the Purchased Shares giving rise to such contribution
obligation.  The Purchasers’ obligation to contribute pursuant to this
subsection (d)(v) are several and not joint.

(g)           Rule 144 Information.  For so long as the Registration Period
continues, the Company shall file in a timely manner all reports required to be
filed by it under the Securities Act and the Exchange Act and the rules and
regulations promulgated thereunder and shall take such further action to the
extent required to enable the Purchasers to sell the Purchased Shares pursuant
to Rule 144 under the Securities Act (as such rule may be amended from time to
time).

(h)           Legal Counsel.  Subject to Section 5(g) below, the Purchasers
holding at least a majority of the Registrable Securities shall have the right
to select one legal counsel to review and comment upon any registration pursuant
to this Agreement (“Legal Counsel”), which shall be Bell, Boyd & Lloyd LLC or
such other counsel as is thereafter designated by the holders of a majority of
Purchased Shares and of which the Company and its counsel have been given prior
notice. The Legal Counsel shall not represent any Purchaser that sends such
counsel written notice that such Investor does not wish such counsel to
represent it in connection with the matters discussed in this Section 5(h).  The
Purchasers, other than any Purchaser that delivers the notice discussed in the
preceding sentence, hereby waive any conflict of interest or potential conflict
of interest that may arise as a result of the representation of such Purchasers
by the Legal Counsel in connection with the subject matter of this Agreement. 
These provisions will not prohibit any other counsel to a Purchasers from
reviewing and commenting on any registration filed pursuant to this Agreement at
no cost to the Company.  The Company shall reasonably cooperate with Legal
Counsel in performing the Company’s obligations under this Agreement.

21


--------------------------------------------------------------------------------




 

6.             CONDITIONS TO THE PURCHASER’S OBLIGATIONS AT CLOSING.  The
obligations of the Purchasers under Section 1(b) of this Agreement are subject
to the fulfillment or waiver, on or before the Closing, of each of the following
conditions:

(a)           Representations and Warranties True.  Each of the representations
and warranties of the Company contained in Section 3 shall be true and correct
in all material respects on and as of the date hereof (provided, however, that
such qualification shall only apply to representations or warranties not
otherwise qualified by materiality) and on and as of the date of the Closing
with the same effect as though such representations and warranties had been made
as of the Closing (except for representations and warranties that speak as of a
specific date).

(b)           Performance.  The Company shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before the Closing and shall have obtained all approvals, consents and
qualifications necessary to complete the purchase and sale described herein;
provided, however, that the Company may furnish to each Purchaser a facsimile
copy of the stock certificate representing the Purchased Securities, with the
original warrant and original stock certificate held in trust by counsel for the
Company until delivery thereof on the next business day.

(c)           Compliance Certificate.  The Company will have delivered to the
Purchasers a certificate signed on its behalf by its Chief Executive Officer or
Chief Financial Officer certifying that the conditions specified in Sections
6(a) and 6(b) hereof have been fulfilled.

(d)           Agreement.  The Company shall have executed and delivered to the
Purchasers this Agreement.

(e)           Securities Exemptions.  The offer and sale of the Purchased
Securities to the Purchasers pursuant to this Agreement shall be exempt from the
registration requirements of the Securities Act and the registration and/or
qualification requirements of all applicable state securities laws.

(f)            No Suspension of Trading or Listing of Common Stock.  The Common
Stock of the Company (i) shall be listed on Nasdaq and (ii) shall not have been
suspended from trading on Nasdaq.

(g)           Good Standing Certificates.  The Company shall have delivered to
the Purchasers certificates from the Secretaries of State of the State of
Delaware and the State of Maryland, dated as of a date within five days of the
date of the Closing, with respect to the good standing of the Company.

(h)           Secretary’s Certificate.  The Company shall have delivered to the
Purchasers, a copy of a certificate of the Company executed by the Company’s
Secretary attaching and certifying to the truth and correctness of (A) the
Certificate of Incorporation, (B) the Bylaws and (C) the resolutions adopted by
the Company’s Board of Directors in connection with the transactions
contemplated by this Agreement.

22


--------------------------------------------------------------------------------




 

(i)            Opinion of Company Counsel.  The Purchasers will have received an
opinion on behalf of the Company, dated as of the date of the Closing, from
Ropes & Gray LLP, counsel to the Company, in the form attached as Exhibit C.

(j)            No Statute or Rule Challenging Transaction.  No statute, rule,
regulation, executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby which questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.

(k)           Amount Invested.  The Purchasers under this Agreement shall have
tendered at closing no less than $10 million in the aggregate for the Purchased
Securities.

(l)            Other Actions.  The Company shall have executed such
certificates, agreements, instruments and other documents, and taken such other
actions as shall be customary or reasonably requested by the Purchasers in
connection with the transactions contemplated hereby.

(m)          Closing.  The Closing shall occur by no later than November 15,
2006.

7.             CONDITIONS TO THE COMPANY’S OBLIGATIONS AT CLOSING.  The
obligations of the Company to the Purchasers under this Agreement are subject to
the fulfillment or waiver, on or before the Closing, of each of the following
conditions:

(a)           Representations and Warranties True.  The representations and
warranties of the Purchasers contained in Section 4 shall be true and correct in
all material respects on and as of the date hereof (provided, however, that such
qualification shall only apply to representations and warranties not otherwise
qualified by materiality) and on and as of the date of the Closing with the same
effect as though such representations and warranties had been made as of the
Closing.

(b)           Performance.  The Purchasers shall have performed and complied in
all material respects with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by it on or
before the Closing and shall have obtained all approvals, consents and
qualifications necessary to complete the purchase and sale described herein.

(c)           Agreement.  The Purchasers shall have executed and delivered to
the Company this Agreement (and Appendix I and II hereto).

(d)           Securities Exemptions.  The offer and sale of the Purchased
Securities to the Purchasers pursuant to this Agreement shall be exempt from the
registration requirements of the Securities Act and the registration and/or
qualification requirements of all applicable state securities laws.

23


--------------------------------------------------------------------------------




 

(e)           Payment of Purchase Price.  The Purchasers shall have delivered to
the Company, by wire transfer of immediately available funds, full payment of
the purchase price for the Purchased Securities as specified in Section 1(b).

(f)            Other Actions.  The Purchasers shall have executed such
certificates, agreements, instruments and other documents, and taken such other
actions, as shall be customary or reasonably requested by the Company in
connection with the transactions contemplated hereby.

(g)           No Statute or Rule Challenging Transaction.  No statute, rule,
regulation, executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby which questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.

8.             MISCELLANEOUS.

(a)           Successors and Assigns.  The terms and conditions of this
Agreement will inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties.  The Company shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Purchasers holding at least a majority of the total aggregate
number of Purchased Securities then outstanding (excluding any shares sold to
the public pursuant to Rule 144 or otherwise).  Any Purchaser may assign its
rights under this Agreement to any person to whom the Purchaser assigns or
transfers any Purchased Securities, provided that such transferee agrees in
writing to be bound by the terms and provisions of this Agreement, and such
transfer is in compliance with the terms and provisions of this Agreement and
permitted by federal and state securities laws.

(b)           Governing Law.  This Agreement will be governed by and construed
and enforced under the internal laws of the State of Delaware, without reference
to principles of conflict of laws or choice of laws.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(c)           Survival.  The representations and warranties of the Company and
the Purchasers contained in Sections 3 and 4 of this Agreement shall survive
until the second (2nd) anniversary of the Closing Date.

(d)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

(e)           Headings.  The headings and captions used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. All

24


--------------------------------------------------------------------------------




 

references in this Agreement to sections, paragraphs, exhibits and schedules
will, unless otherwise provided, refer to sections and paragraphs hereof and
exhibits and schedules attached hereto, all of which exhibits and schedules are
incorporated herein by reference.

(f)            Notices.  Any notices and other communications required or
permitted under this Agreement shall be in writing and shall be delivered (i)
personally by hand or by courier, (ii) mailed by United States first-class mail,
postage prepaid or (iii) sent by facsimile directed (1) if to the Purchaser, at
the Purchaser’s address or facsimile number set forth on Exhibit A to this
Agreement, or at such address or facsimile number as the Purchaser may designate
by giving at least ten (10) days’ advance written notice to the Company or (2)
if to the Company, to its address or facsimile number set forth below, or at
such other address or facsimile number as the Company may designate by giving at
least ten (10) days’ advance written notice to the Purchaser.  All such notices
and other communications shall be deemed given upon (i) receipt or refusal of
receipt, if delivered personally, (ii) three days after being placed in the
mail, if mailed, or (iii) confirmation of facsimile transfer, if faxed.

The address of the Company for the purpose of this Section 9(f) is as follows:

Iomai Corporation
20 Firstfield Road, Suite 250
Gaithersburg, MD 20878
Tel: (301) 556-4537
Fax: (301) 556-4501
Attention: Russell P. Wilson, Chief Financial Officer

with a copy to:

Ropes & Gray LLP
One International Place
Boston, Massachusetts 02110
Tel: 617.951.7000
Fax: 617.951.7050
Attention: Paul Kinsella

(g)           Amendments and Waivers. This Agreement may be amended and the
observance of any term of this Agreement may be waived only with the written
consent of the Company and the Purchasers holding at least a majority of the
total aggregate number of Purchased Securities then held by the Purchasers;
provided that any provision for the sole benefit of the Company may be waived by
the Company.  Any amendment effected in accordance with this Section 8(g) will
be binding upon the Purchasers, the Company and their respective successors and
permitted assigns.

(h)           Severability.  If any provision of this Agreement is held to be
unenforceable under applicable law, such provision will be excluded from this
Agreement and the balance of the Agreement will be interpreted as if such
provision were so excluded and will be enforceable in accordance with its terms.

25


--------------------------------------------------------------------------------




 

(i)            Entire Agreement.  This Agreement, together with all exhibits and
schedules hereto and thereto constitutes the entire agreement and understanding
of the parties with respect to the subject matter hereof and supersedes any and
all prior negotiations, correspondence, agreements, understandings, duties or
obligations between the parties with respect to the subject matter hereof.

(j)            Meaning of Include and Including.  Whenever in this Agreement the
word “include” or “including” is used, it shall be deemed to mean “include,
without limitation” or “including, without limitation,” as the case may be, and
the language following “include” or “including” shall not be deemed to set forth
an exhaustive list.

(k)           Fees, Costs and Expenses.  Except as otherwise provided for in
this Agreement, all fees, costs and expenses (including attorneys’ fees and
expenses) incurred by any party hereto in connection with the preparation,
negotiation and execution of this Agreement and the exhibits and schedules
hereto and the consummation of the transactions contemplated hereby and thereby
(including the costs associated with any filings with, or compliance with any of
the requirements of any governmental authorities), shall be the sole and
exclusive responsibility of such party; provided, that upon the Closing, the
Company shall pay up to $30,000 of the fees and disbursements of the Purchasers
and their counsel in connection with the due diligence, negotiation, drafting
of, and closing of the transactions contemplated by, this Agreement.  In
addition, after the Closing the Company will pay the reasonable fees and
disbursements (a) of a single counsel for the Purchasers in connection with any
subsequent amendment, waiver or consent of or under this Agreement or any
related document or agreement initiated by the Company up to $10,000, and (b) of
any Purchaser’s counsel in connection with wholly successful on the merits
enforcement of this Agreement or any related document or agreement.

(l)            8-K Filing and Publicity.  As soon as practicable following the
execution of this Agreement but in no event later than 9:30 a.m. EST on the day
following the execution of this Agreement, the Company shall file a Current
Report on Form 8-K with the SEC describing the transaction contemplated by this
Agreement (which shall include a copy of this Agreement) as an exhibit to such
filing (the “8-K Filing” including all attachments).  Neither the Company nor
any Purchaser shall issue any press releases or any other public statements with
respect to the transaction contemplated by this Agreement; provided, however,
that (i) the Company shall be entitled, without the prior approval of any
Purchaser, to issue any press release or make any other public disclosure
(including a press release pursuant to Rule 135(c) under the Securities Act) (i)
in substantial conformity with the   8-K Filing or (ii) as is required by
applicable law, regulations, and Nasdaq rules.  Notwithstanding the foregoing,
after the 8-K Filing has been made, each Purchaser may at any time post a notice
on its website that includes information about the Company and/or the financing
that was contained in such press release.

(m)          Stock Splits, Dividends and other Similar Events.  The provisions
of this Agreement shall be appropriately adjusted to reflect any stock split,
stock dividend, reorganization or other similar event that may occur with
respect to the Company after the date hereof and prior to the Closing Date.

(n)           Remedies.  In addition to being entitled to exercise all rights
provided herein, each Purchaser and the Company will be entitled to specific
performance under this

26


--------------------------------------------------------------------------------




 

Agreement.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

[Remainder of page intentionally left blank.]

* * *

27


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the date and year first above written.

IOMAI CORPORATION

 

 

 

 

 

By:

/s/ Russell P. Wilson

 

 

Name:

Russell P. Wilson

 

 

Title:

Senior Vice President, Chief Financial
Officer and General Counsel

 

[Purchaser signature pages to follow.]

28


--------------------------------------------------------------------------------




 

SIGNATURE PAGE TO

SECURITIES PURCHASE AGREEMENT

DATED AS OF OCTOBER    , 2006

BY AND AMONG

IOMAI CORPORATION

AND EACH PURCHASER NAMED THEREIN

The undersigned hereby executes and delivers to Iomai Corporation the Purchase
Agreement (the “Agreement”) to which this signature page is attached effective
as of the date of the Agreement, which Agreement and signature page, together
with all counterparts of such Agreement and signature pages of the other
Purchasers named in such Agreement, shall constitute one and the same document
in accordance with the terms of such Agreement.

Number of Shares:                   

 

 

 

 

 

Essex Woodlands Health Ventures V, L.P.

 

 

 

By:

Essex Woodlands Health Ventures V, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Jeff Himawan

 

 

Jeff Himawan, a duly authorized signatory

 

29


--------------------------------------------------------------------------------




 

SIGNATURE PAGE TO

SECURITIES PURCHASE AGREEMENT

DATED AS OF OCTOBER__, 2006

BY AND AMONG

IOMAI CORPORATION

AND EACH PURCHASER NAMED THEREIN

The undersigned hereby executes and delivers to Iomai Corporation the Purchase
Agreement (the “Agreement”) to which this signature page is attached effective
as of the date of the Agreement, which Agreement and signature page, together
with all counterparts of such Agreement and signature pages of the other
Purchasers named in such Agreement, shall constitute one and the same document
in accordance with the terms of such Agreement.

Number of Shares:                   

 

 

 

 

 

New Enterprise Associates 10, Limited Partnership

 

 

 

By:

NEA Partners 10, Limited Partnership, its general partner

 

 

 

 

 

 

 

By:

/s/ Charles W. Newhall III

 

30


--------------------------------------------------------------------------------


EXHIBIT A

SCHEDULE OF PURCHASERS

Name and Address

 

Number of Shares

 

Purchase Price

New Enterprise Associates 10,
Limited Partnership

 

 

 

 

 

 

 

 

 

Notice to:
Eugene A. Trainor, III
c/o New Enterprise Associates
1119 St. Paul Street
Baltimore, MD 21202

 

1,141,553

 

$4.38 per share

 

 

 

 

 

Essex Woodlands Health
Ventures V, L.P.

 

 

 

 

 

 

 

 

 

Notice to:
Essex Woodlands Health
Ventures V, L.P.
450 Tasso Street, Suite 305
Palo Alto, CA 94301

 

1,141,553

 

$4.38 per share

 

 

 

 

 

Attn: Jeff Himawan
Email: jhimawan@ewhv.com
Phone: (650) 543-1504
Fax: (650) 543-1504

 

 

 

 

 

31


--------------------------------------------------------------------------------


 

EXHIBIT B

PLAN OF DISTRIBUTION

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

· ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

· block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

· purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

· an exchange distribution in accordance with the rules of the applicable
exchange;

· privately negotiated transactions;

· short sales effected after the effective date of the registration statement of
which this prospectus is a part;

· through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

· broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share; and

· a combination of any such methods of sale.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.  The selling stockholders also
may transfer the shares

32


--------------------------------------------------------------------------------




 

of common stock in other circumstances, in which case the transferees, pledgees
or other successors in interest will be the selling beneficial owners for
purposes of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.
Upon any exercise of the warrants by payment of cash, however, we will receive
the exercise price of the warrants.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act. 
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

33


--------------------------------------------------------------------------------




 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates.  In
addition, we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholders for the purpose
of satisfying the prospectus delivery requirements of the Securities Act.  The
selling stockholders may indemnify any broker-dealer that participates in
transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which the shares may be sold pursuant to Rule 144(k) of the Securities Act.

34


--------------------------------------------------------------------------------


EXHIBIT C

[FORM OF R&G OPINION]

35


--------------------------------------------------------------------------------


APPENDIX I

[STOCK CERTIFICATE QUESTIONNAIRE]

36


--------------------------------------------------------------------------------


APPENDIX II

[REGISTRATION STATEMENT/SUITABILITY QUESTIONNAIRE]

37


--------------------------------------------------------------------------------